Citation Nr: 0336001	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-04 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new material evidence has been received sufficient to 
reopen a claim for service connection for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 until 
June 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the Newark, New Jersey, Regional Office 
(RO), which declined to reopen the veteran's claim for 
service connection for paranoid schizophrenia.

The veteran was scheduled for several RO hearings for which 
he failed to report.  There has been no request for 
rescheduling, and the Board will review the matter on the 
merits.


REMAND

In a decision dated May 2002, Board found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim for service connection for paranoid 
schizophrenia.  In this regard, the Board noted that this 
claim had been previously denied many times, and that, while 
the evidence recently submitted was new, it was not material 
in that it did not establish a possible relationship between 
service and the onset of paranoid schizophrenia.

However, the United States Court of Appeals for Veterans 
Claims (Court), in May 2003, vacated and remanded the May 
2002 Board decision, primarily because the Court concluded 
that the veteran had not received all due consideration 
entitled to him under the Veterans Claims Assistance Act of 
2000.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

The Court concluded that it did not appear that the veteran 
had been provided the proper information under the VCAA as to 
which party is responsible for obtaining which evidence.  
Therefore, pursuant to Court Order, the Board finds it 
necessary to remand this issue to the RO, so that the RO can 
ensure that the veteran has received all required notice 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

2.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, if 
additional evidence is received, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




